3 n -/r
                                 ELECTRONIC RECORD




COA#       02-12-00546-CR                        OFFENSE:        19.03A


           Timothy Herring v. The State of
STYLE:     Texas                                 COUNTY:         Wise

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    271st District Court



DATE: 01/1614                      Publish: NO   TC CASE #:      CR16345




                         IN THE COURT OF CRIMINAL APPEALS


          Timothy Herring v. The State of
STYLE:    Texas                                       CCA#:
                                                                      374-/5*
          PRO <>£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         fitifwCcL                                    JUDGE:

DATE:       ^s/f^/^P/f"                               SIGNED:                           PC:

JUDGE:      fjU £6uLl*^                               PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD